Citation Nr: 0532311	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured bilateral collar bone.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1956 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for the residuals 
of a bilateral broken collar bone and gastroesophageal reflux 
disease.  

The Board remanded the matter in October 2003 for the purpose 
of undertaking additional development.  The matter was 
returned to the Board in August 2005 for final appellate 
consideration. 


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
suffers from current residuals of a bilateral collar bone 
fracture.

2.  The preponderance of the evidence is against a finding 
that there is a nexus between the veteran's current 
gastroesophageal reflux disease and any gastrointestinal 
problem that he experienced in service.


CONCLUSIONS OF LAW

1.  Residuals of a fractured bilateral collar bone were 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005)

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in March 2001 and March 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims for service connection.  The March 
2004 letter specifically informed the veteran to submit any 
evidence or information in his possession that pertained to 
his claims.  The March 2001 and March 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The August 2001 rating decision, June 2002 Statement of the 
Case (SOC), and March 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claims for service connection.  
The June 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  The Board notes that the veteran has provided a 
history of treatment for a bilateral collar bone fracture and 
gastroesophageal reflux disease at the U.S. Naval Hospital in 
Rota, Spain.  VA has made several attempts to obtain medical 
records from this facility.  In this regard, the National 
Personnel Records Center (NPRC) reports that there are no 
additional records pertaining to the veteran at the U.S. 
Naval Hospital in Rota, Spain, and that all of the veteran's 
service medical have been provided to VA.  Treatment records 
from J.R. Anderson, M.D., have been obtained.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations in July 2001, September 2004, 
and January 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).


Residuals of fractured collar bone

The veteran provides a history of fracturing his collar bone 
in a car accident prior to his active service.  However, he 
maintains that he also fractured his left collar bone a 
second time while on active duty in September 1961, while 
playing football.  He says that he received treatment for 
this injury at the U.S. Naval Hospital in Rota, Spain.  He 
also reported that in 1973 or 1974 he dislocated his right 
shoulder requiring surgery in 2001.

On enlistment examination in July 1956, the veteran gave a 
history of a pre-service broken collar bone in 1955.  No 
abnormalities were noted on physical examination.  An x-ray 
in July 1957 was negative except for an old fracture of the 
clavicle.

Reports of medical examination dated in September 1958, July 
1959, October 1959, and July 1960 were negative for any 
complaints or findings pertaining to the collar bone.

In May 1962, the veteran injured his right shoulder when he 
fell playing ball.  An x-ray revealed no evidence of bone or 
joint damage other than minor acromion clavicle dislocation.

Reports of medical examination dated in April 1964, June 
1966, January 1970, March 1971, October 1972, and October 
1973 were negative for any complaints or findings pertaining 
to the collar bone.  The veteran's service discharge 
examination dated in July 1974 also makes no reference to any 
disability of the bilateral collar bone.  

Treatment records from John R. Anderson, M.D. show that the 
veteran was treated for right chronic anterior acromion 
impingement syndrome with chronic bursitis in the shoulder 
and acromioclavicular arthritis in 1998.

By letter dated March 5, 2001, the RO notified the veteran 
that in order to substantiate his claim, the evidence must 
show a current physical disability.  The RO requested that he 
identify any medical care providers that had treated him for 
his collar bone and provide appropriate releases so that VA 
could obtain his records.  The veteran replied that he had no 
additional medical evidence to provide.

In July 2001, the veteran was afforded a VA joints 
examination.  There were no complaints or findings pertaining 
to the collar bone.

The Board notes that the veteran is service connected for 
residuals of right shoulder dislocation with traumatic 
degenerative joint disease, and the claim on appeal is for a 
separate disability of the collarbone.  

There is a question as to whether the veteran had a fracture 
of the collar bone prior to his active service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306.  
Review of the service medical records fails to establish that 
he suffered a fracture to his collar bone during service.  As 
discussed above, a special request through the NPRC to obtain 
treatment records from the Rota facility did not produce 
records of the purported injury.  Indeed, although the 
service medical records document that the veteran suffered an 
injury to his right shoulder in May 1962 while playing ball, 
the service medical records are silent with respect to the 
veteran suffering an in-service fracture of the collar bone.  

Regardless, the veteran has provided no competent evidence 
showing a current disability of the collar bone.  In response 
to the RO's request for such evidence in March 2001, he 
stated that he had no additional evidence to provide.  The 
post-service treatment records dated in 1998 only show the 
presence of a shoulder disorder.  As noted above, the veteran 
is already service connected for this disability.  
Additionally, VA joints examination in July 2001 showed no 
disability of the collar bone.  

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for a bilateral 
collar bone disorder. As discussed above, entitlement to 
service connection for disease or injury is limited to cases 
in which such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id.


Gastroesophageal reflux disease 

The veteran contends that his currently diagnosed 
gastroesophageal reflux disease is etiologically related to 
his active service.  Specifically, he maintains that he was 
seen on multiple occasions for gastrointestinal problems in 
service, and that those problems were the precursor to his 
gastroesophageal reflux disease.  

Service medical records show that the veteran was seen in 
November 1956 for complaints of a stomach ache lasting the 
past two days.  He said he had been experiencing persistent 
abdominal pain.  He denied nausea or change in bowel habits.  
His abdomen was moderately tender with diffuse rebound 
tenderness.  Two days later he was noted to have had mild 
diarrhea.  His abdominal pain stopped thereafter.  The 
diagnosis was acute enteritis.  In July 1957, the veteran was 
admitted with a four day history of coryza, sore throat, 
nausea, and diarrhea.  The impression was influenza.  

Complaints of low abdominal pain were also recorded in 
October 1957.  At that time, the veteran stated that he had 
been experiencing a sharp intermittent pain in the para-
umbilical region and right lower quadrant since the morning.  
He said the pain lasted between 30 to 40 minutes and sometime 
radiated to his right flank region.  He had had a normal 
bowel movement the evening before.  He denied nausea and 
vomiting.  His history of previous admissions for 
gastrointestinal problems was noted.  Following physical 
examination, the initial impression was rule out acute 
appendicitis and mesenteric adenitis.  The veteran's 
condition resolved itself two days later.  The final 
diagnosis was undetermined abdominal pain.

Subsequent service medical records are absent any findings of 
a chronic gastrointestinal disability, to include 
gastroesophageal reflux disease.  Indeed, examination reports 
dated in October 1958, July 1959, October 1959, November 
1960, April 1964, June 1966, January 1970, and July 1974 all 
indicated that the veteran's abdomen and viscera were normal.  

The Board has considered the reports of VA examinations 
conducted in September 2004 and January 2005.  At his 
September 2004 VA examination, the veteran provided a history 
of treatment for acute abdominal pain in 1956.  He said he 
was hospitalized for three days.  He stated he remained 
asymptomatic until 1962 when he was stationed in Spain and 
again experienced recurrent abdominal pain.  He said he was 
discharged when the pain resolved, but that he continued to 
experience a vague epigastric pain.  The veteran maintained 
that he subsequently developed symptoms of a burning 
sensation that ran upward into his throat that occurred two 
to three times a week.  He said the symptoms were relieved by 
TUMS and not accompanied with any other epigastric symptoms.  
The veteran reported that he underwent ventral hernia repair 
surgery in 2001 that was complicated by a prolonged ileus.  
Following a physical examination, the veteran was diagnosed 
as having gastroesophageal reflux disease.  The impression 
was that the veteran had a clinical presentation that was 
very consistent for reflux disease.  Although his symptoms 
seemed to suggest that the veteran's gastroesophageal reflux 
disease had its onset in service, the examiner stated that 
such a diagnosis was "unclear" because the veteran's claims 
folder was not available for review.

Another VA examination was conducted in January 2005.  The 
examiner indicated that he had reviewed the veteran's claims 
file.  A detailed discussion of his service medical records 
was provided.  In particular, the examiner noted that the 
veteran was only seen on two occasions for gastrointestinal 
problems in service, and that he had last been seen for 
gastrointestinal complaints in 1957.  He also observed that 
in-service examinations conducted in between 1956 and 1974 
had been negative for any abnormal gastrointestinal findings.  
Further, the examiner indicated that there was no evidence of 
the veteran having post-service gastrointestinal problems 
until 2001.  In view of these observations, and following a 
physical examination, the examiner opined that there was "no 
relationship" between the veteran's present condition and 
the gastrointestinal episodes documented in service, which 
were probably mild episodes of gastroenteritis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the opinion rendered in the 
January 2005 VA examination is clearly more probative than 
the findings made in the September 2004 examination.  The 
opinion made in the January 2005 examination was based on a 
review of the veteran's entire claims file, to include his 
service medical records, and contained a definitive opinion 
that dispelled any relationship between the veteran's current 
gastrointestinal problems and those he experienced in 
service.  On the other hand, in the report of the September 
2004 examination was speculative at best.  The examiner 
stated that the symptoms described by the veteran only 
appeared to "suggest" a relationship between the veteran's 
current gastrointestinal condition and his military service, 
but that such diagnosis was "unclear" because the veteran's 
claims file was not available for review.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for the residuals of a bilateral 
collar bone fracture and gastroesophageal reflux disease and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to service connection for residuals of a 
fractured bilateral collar bone is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


